             Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.1 Page 1 of 11
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRI T rrr--
                                                             'tOURT
                                                  for the
                                                               1   OCT 1 0 2019
                                                                                                 I                                      ,,
                                                                                                                                        ·,1
                                                         Southern District of Cali for ia      ,!,                                        I
                                                                                            1./,LERK US DIS I HIC I COURT
                                                                                         SOUTHERN DISTF11CT OF CALIFORNIA
              In the Matter of the Search of                                             BY                                    DEPUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.
          One (1) Black Cricket ZTE cell phone                          )
         Sealed in HSI Evidence Bag# A3728051                           )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A
located in the             Southern               District of               California                 , there is now concealed (identify the
                                                                ------------
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 .rJ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                            Offense Description
        Title 21 U.S.C. 952, 960, & 963 Importation of a Controlled Substance, Conspiracy to Import a Controlled
        Title 31 U.S.C. 5332            Substance
                                        Bulk Cash Smuggling into or out of the United States
          The application is based on these facts:
        See attached affidavit of Special Agent Bryan Bauerle

          ii' Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - ~ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                              s8
Sworn to before me and signed in my presence.


Date:
                                                                                                        Jadge ,,;gaarnrn

City and state: San Diego, California                                                                pez, United States Magistrate Judge
                                                                                                      Printed name and title
        Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.2 Page 2 of 11




 1                                          AFFIDAVIT
 2         I, Special Agent Bryan J. Bauerle, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                      Black Cricket ZTE cell phone
 7                      Sealed in HSI Evidence Bag# A3728051
 8                      ("Target Device")
 9 as further described in Attachment A, and to seize evidence of crimes, specifically
1O violations of Title 21, United States Code, Section(s) 952, 960 and 963, and Title 31,
11 United States Code, Section 5332, as further described in Attachment B.
12         2.    The requested warrant relates to the investigation and prosecution of Maria
13 GUZMAN-Reyes ("Defendant") for importing approximately 44.42 kilograms (97.72
14 pounds) of methamphetamine from Mexico into the United States. See US. v. Guzman-
15 Reyes Case No. 19cr3987 (S.D. Cal.) at ECF No. 11 (Information). The Target Device is
16 currently in the evidence vault located at 880 Front Street, Suite 3200, San Diego, CA
17 92101.
18         3.    The information contained in this affidavit is based upon my training,
19 expenence, investigation, and consultation with other members of law enforcement.
20 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
21 Target Device, it does not contain all the information known by me or other agents
22 regarding this investigation. All dates and times described are approximate.
23                                      BACKGROUND
24         4.    I have been employed as a Special Agent with Homeland Security
25 Investigations (HSI) since May 2007. I am currently assigned to the HSI Office of the
26 Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal
27 Law Enforcement Training Center in Glynco, Georgia.
28         5.    During my tenure with HSI, I have participated in the investigation of various

                                                1
         Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.3 Page 3 of 11




 1 drug trafficking organizations involved in the importation and distribution of controlled
 2 substances into and through the Southern District of California.
 3         6.     Through my training, experience, and conversations with other members of
 4 law enforcement, I have gained a working knowledge of the operational habits of narcotics
 5 traffickers, in particular those who attempt to import narcotics into the United States from
 6 Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
 7 work in concert with other individuals and to do so by utilizing cellular telephones. Because
 8 they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
 9 out various tasks related to their trafficking activities, including, e.g., remotely monitoring
1O the progress of their contraband while it is in transit, providing instructions to drug couriers,
11 warning accomplices about law enforcement activity, and communicating with co-
12 conspirators who are transporting narcotics and/or proceeds from narcotics sales.
13         7.     Based upon my training, experience, and consultations with law enforcement
14 officers experienced in narcotics trafficking investigations, and all the facts and opinions
15 set forth in this affidavit, I know that cellular telephones (including their Subscriber
16 Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
17 for example, phone logs and contacts, voice and text communications, and data, such as
18 emails, text messages, chats and chat logs from various third-party applications,
19 photographs, audio files, videos, and location data. In particular, in my experience and
20 consultation with law enforcement officers experienced in narcotics trafficking
21   investigations, I am aware that individuals engaged in drug trafficking commonly store
22 photos and videos on their cell phones that reflect or show co-conspirators and associates
23 engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
24 and assets from drug trafficking, and communications to and from recruiters and
25 orgamzers.
26         8.     This information can be stored within disks, memory cards, deleted data,
27 remnant data, slack space, and temporary or permanent files contained on or in the cellular
28 telephone. Specifically, searches of cellular telephones may yield evidence:

                                                  2
         Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.4 Page 4 of 11



           a.    tending to indicate efforts to import methamphetamine, or some other
 1
                 federally controlled substance, from Mexico into the United States;
 2
           b.    tending to identify accounts, facilities, storage devices, and/or services-
 3
                 such as email addresses, IP addresses, and phone numbers-used to
 4               facilitate the importation of methamphetamine, or some other federally
                 controlled substance, from Mexico into the United States;
 5
 6         C.    tending to identify co-conspirators, criminal associates, or others involved
                 in importation of methamphetamine, or some other federally controlled
 7
                 substance, from Mexico into the United States;
 8
           d.    tending to identify travel to or presence at locations involved in the
 9
                 importation of methamphetamine, or some other federally controlled
10               substance, from Mexico into the United States, such as stash houses, load
11
                 houses, or delivery points;

12         e.    tending to identify the user of, or persons with control over or access to,
13               the Target Device; and/or

14         f.    tending to place in context, identify the creator or recipient of, or establish
15               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
16
                         FACTS SUPPORTING PROBABLE CAUSE
17
           9.    On September 8, 2019, at approximately 10:40 p.m., defendant Maria
18
     GUZMAN-Reyes ("Defendant") applied for permission to enter the United States at the
19
     Otay Mesa Port of Entry. Defendant was the driver, and Madai Dupo-Guzman the
20
     passenger, of a Ford Escape. Defendant was referred for secondary inspection, and
21
     Customs and Border Protection Officers discovered eighty-four packages concealed within
22
     the spare tire, cargo area, and dash of Defendant's vehicle. The packages weighed
23
     approximately 44.42 kg (97.72 lbs.), and field-tested positive as methamphetamine.
24
     Defendant was subsequently arrested, and the Target Device was seized from Defendant.
25
26         10.   Later, agents read Defendant her Miranda rights, and she agreed to speak to

27 agents without an attorney present. Defendant denied knowledge of the drugs in her
28 vehicle, but admitted that she had agreed to smuggle money from Mexico into the United
     States. Defendant said that she found the job on a Facebook page advertising for "work
                                                 3
        Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.5 Page 5 of 11




 1 for San Diego and San Ysidro." Defendant stated the job was explained to her as moving
 2 money from Mexico into the United States for a money remitting service. Defendant said
 3 that she was to be paid $2,000 USD to smuggle what she believed would be approximately
 4 $20,000 USD.
 5        11.   Defendant stated she took the Escape to the Plaza Rio area of Tijuana, Mexico
 6 by herself. Defendant said that she met with someone and was asked to hand over her car
 7 keys and leave the vehicle so that the money could be hidden. Defendant told the agents
 8 that she asked to make sure that it was not drugs she was smuggling. Defendant said that
 9 she was assured that it was not drugs and only money concealed in the vehicle.
10        12.   Defendant stated that she thought that the job seemed easy and she agreed to
11 smuggle because she needed the money. Defendant said that she knows it is illegal to
12 smuggle money into the U.S. without declaring it at the POE. Defendant stated had a
13 feeling that something bad was tied to the money.
14        13.   Defendant indicated that she was supposed to park at McDonalds near the
15 Otay Mesa POE if she had successfully crossed and then call someone for further
16 information once she arrived. Defendant said that this was her first attempt to smuggle
17 money into the United States.
18        14.   Following the interview of the Defendant, agents sat with Dupo and read her
19 Miranda rights, and she agreed to speak to agents without an attorney present. Dupo said
20 that she and Defendant went together to the Plaza Rio area of Tijuana to drop the vehicle
21 off, where Defendant met with someone that Dupo did not know. Dupo stated they then
22 went back to house where they were staying in Tijuana. Dupo said that they returned later
23 to the same spot to pick up the Escape at a prearranged time. Dupo stated she went with
24 Defendant to both drop off and pick up the vehicle.
25        15.   Dupo said that Defendant knew that they were taking money back to the
26 United States. Dupo stated she was not sure what the money was from. Dupo indicated
27 that Defendant had been on a Facebook page about crossing money into the United States.
28 Dupo stated Defendant knew about, and had told Dupo, the details regarding when they

                                              4
         Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.6 Page 6 of 11




 1 would drop off and pick up the vehicle, and that there would be a GPS device concealed
 2 inside.
 3           16.   Dupo stated Defendant initially had informed Dupo's sister, Anat Dupo-
 4 Guzman (Anat), about the job. Dupo said that both she and Anat did not want Defendant
 5 to smuggle the money. Dupo stated Defendant found the page about the job approximately
 6 two weeks prior. Dupo said that Defendant was supposed to drive to Santa Ana, CA to
 7 deliver the vehicle to be unloaded, but Dupo did not know who Defendant was supposed
 8 to contact there.
 9           17.   Following the interview with Dupo, agents spoke with Anat via telephone.
1O           18.   Anat said that Defendant found the Facebook page about crossing money into
11 the United States a little less than a month ago. Anat thought that it was for a money
12 exchange service. Anat admitted that she thought that the money would be coming from
13 something "sketchy." Anat indicated that the event leading to Defendant's arrest was
14 possibly Defendant's third attempt at smuggling currency. Anat said that she did not
15 believe that Dupo was told about the two previous attempts. Anat stated Defendant
16 traveled to Santa Ana, CA on both previous trips to deliver the money. Anat said that
17 Defendant went and dropped the car off in Santa Ana, and then ultimately brought it back
18 to San Diego.
19           19.   In light of the above facts, Defendant's statements, and my own experience
20 and training, there is probable cause to believe that Defendant was using the Target Device
21 to communicate with others to further the importation of illicit narcotics or narcotics
22 proceeds into or out of the United States. Specifically, I believe that Defendant, as well as
23 other persons as yet unknown, was involved in an ongoing conspiracy to import
24 methamphetamine or some other prohibited drugs into the United States and/or export or
25 import money into or out of the United States. Probable cause also exists to believe that
26 Defendant may have used the Target Device to coordinate with co-conspirators regarding
27 the importation and delivery of the methamphetamine, and to otherwise further this
28 conspiracy both inside and outside the United States. I also know that recent calls made

                                                5
        Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.7 Page 7 of 11




 1 and received, telephone numbers, contact names, electronic mail (email) addresses,
 2 Facebook messages, appointment dates, text messages, pictures and other digital
 3 information are stored in the memory of cellular telephones which identify other persons
 4 involved in narcotics trafficking activities.
 5         20.   In my training and experience, narcotics traffickers may be involved in the
 6 planning and coordination of a drug smuggling event in the days and weeks prior to an
 7 event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
 8 attempt to communicate with a defendant after their arrest to determine the whereabouts of
 9 the narcotics. Based on my training and experience, it is also not unusual for individuals,
10 such as Defendant, to attempt to minimize the amount of time they were involved in their
11 smuggling activities, and for the individuals to be involved for weeks and months longer
12 than they claim. Defendant claimed in her post-arrest statement that this was her first and
13 only time smuggling cash in response to the Facebook advertisement. However, Dupo
14 indicated that Defendant had found the Facebook advertisement approximately two weeks
15 prior to her arrest, while Anat indicated that it was a little less than a month ago. Anat
16 further explained that Defendant and Dupo travel to Tijuana nearly every weekend, and
17 that this was possibly Defendant's third attempt at smuggling currency. Furthermore,
18 Defendant stated to agents that she was making continuous payments to the owner of the
19 load vehicle, which she claimed she had purchased a year ago. For these reasons, I request
20 permission to search the Target Device for data beginning on June 8, 2019 until September
21 9, 2019, the day following Defendant's arrest.
22                                      METHODOLOGY
23        21.    It is not possible to determine, merely by knowing the cellular telephone's
24 make, model and serial number, the nature and types of services to which the device is
25 subscribed and the nature of the data stored on the device. Cellular devices today can be
26 simple cellular telephones and text message devices, can include cameras, can serve as
27 personal digital assistants and have functions such as calendars and full address books and
28 can be mini-computers allowing for electronic mail services, web services and rudimentary

                                                   6
        Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.8 Page 8 of 11




 1 word processing. An increasing number of cellular service providers now allow for their
 2 subscribers to access their device over the internet and remotely destroy all of the data
 3 contained on the device. For that reason, the device may only be powered in a secure
 4 environment or, if possible, started in "flight mode" which disables access to the network.
 5 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 6 equivalents and store information in volatile memory within the device or in memory cards
 7 inserted into the device. Current technology provides some solutions for acquiring some of
 8 the data stored in some cellular telephone models using forensic hardware and software.
 9 Even if some of the stored information on the device may be acquired forensically, not all
10 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
11 data acquisition or that have potentially relevant data stored that is not subject to such
12 acquisition, the examiner must inspect the device manually and record the process and the
13 results using digital photography. This process is time and labor intensive and may take
14 weeks or longer.
15         22.   Following the issuance of this warrant, I will collect the subject cellular
16 telephone and subject it to analysis. All forensic analysis of the data contained within the
17 telephone and its memory cards will employ search protocols directed exclusively to the
18 identification and extraction of data within the scope of this warrant.
19         23.   Based on the foregoing, identifying and extracting data subject to seizure
20 pursuant to this warrant may require a range of data analysis techniques, including manual
21 review, and, consequently, may take weeks or months. The personnel conducting the
22 identification and extraction of data will complete the analysis within 90 days, absent
23 further application to this court.
24                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
25         24.   Law enforcement has not previously attempted to obtain the evidence sought
26 by this warrant.
27
28

                                                 7
        Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.9 Page 9 of 11




 1                                           CONCLUSION
 2         25.       Based on the facts and information set forth above, there is probable cause to
 3 believe that a search of the Target Device will yield evidence of Defendant's violations of
 4 Title 21, United States Code, Sections 952, and 960, and Title 31, United States Code,
 5 Section 5332.
 6         26.       Because the Target Device was seized at the time of Defendant's arrest and
 7 has been securely stored since that time, there is probable cause to believe that such
 8 evidence continues to exist on the Target Device. As stated above, I believe that the
 9 appropriate date range for this search is from June 8, 2019 through September 9, 2019.
10         27.       Accordingly, I request that the Court issue a warrant authorizing law
11 enforcement to search the item( s) described in Attachment A and seize the items listed in
12 Attachment Busing the above-described methodology.
13
14 I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16
17
18
     Subscribed and sworn to before me this t(:)~         day of October, 2019.
19
20
21
                 a     pez
22                   s Magistrate Judge
23
24
25
26
27
28

                                                   8
  Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.10 Page 10 of 11




                              ATTACHMENT A
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black Cricket ZTE cell phone
      Sealed in HSI Evidence Bag# A3728051
      ("Target Device")

The Target Device is currently in the possession of Homeland Security Investigations,
9495 Customhouse Plaza, San Diego, CA 92154.
     Case 3:19-mj-04452-LL Document 1 Filed 10/10/19 PageID.11 Page 11 of 11




                                   ATTACHMENT B
                                 ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of June 8, 2019 through September 9, 2019:

        a.    tending to indicate efforts to import methamphetamine, or some other
              federally controlled substance or cash, from Mexico into the United States,
              or from the United States into Mexico;

        b.    tending to identify accounts, facilities, storage devices, and/or services-
 /
              such as email addresses, IP addresses, and phone numbers-used to
              facilitate the importation of methamphetamine, or some other federally
              controlled substance or cash, from Mexico into the United States, or from
              the United States into Mexico;

        c.    tending to identify co-conspirators, criminal associates, or others involved
              in importation of methamphetamine, or some other federally controlled
              substance or cash, from Mexico into the United States, or from the United
              States into Mexico;

        d.   tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, or some other federally controlled
             substance, or cash, from Mexico into the United States, or from the United
             States into Mexico, such as stash houses, load houses, or delivery points;

        e.   tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

        f.   tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963, and Title 31, United States Code, Section 5332.
